Citation Nr: 1538415	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-02 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial rating for coronary artery disease, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to October 1975. 

This matter has come before the Board of Veterans' Appeals  (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Minneapolis, Minnesota, which granted service connection for coronary artery disease, and in part, assigned an 30 percent disability rating, effective December 29, 2009.  Jurisdiction of the claims file was subsequently transferred to the Houston, Texas RO. 


FINDING OF FACT

In correspondence received by the VA on July 14, 2015, the Veteran withdrew his appeal as to the issue of entitlement to higher initial rating for coronary artery disease.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal of the initial rating for coronary artery disease have been met.  38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by a claimant or by an authorized representative.  Id.  

In the present case, in correspondence received by the VA dated July 14, 2015, and prior to the promulgation of a decision in his appeal, the Veteran indicated that he was withdrawing all issues on appeal.



ORDER

The claim of entitlement to an increased rating for coronary artery disease, currently rated as 30 percent disabling, is dismissed. 



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


